17. Adaptation of a number of instruments to the regulatory procedure with scrutiny, 'omnibus' Regulation, Part Four (
- Before the vote
Vice-President of the Commission. - Mr President, the Commission welcomes the agreement reached in first reading on the last of our four proposals on the alignment of existing legislative acts in the new comitology procedure with scrutiny.
In the framework of this agreement, the Commission would like to make two statements, the text of which I will hand over to your services in order to include them in the record of this sitting.
The first statement concerns a commitment of the Commission concerning the transmission of draft measures to the European Parliament when the time limits have been curtailed, and the second statement relates to the application of the regulatory procedure with scrutiny as regards the procedural rules for the updating of the Community blacklist of air carriers subject to an operating ban.
Commission statements
Transmission of draft measures to the European Parliament
The time-limits within which the European Parliament and the Council may oppose a draft measure, according to Article 5a(3)(c) of Council Decision 1999/468/EC, have been curtailed to four weeks or one month, in some provisions of the following basic acts: Directive 2004/17/EC, Directive 2004/18/EC and Regulation (EC) No 2111/2005. When transmitting draft measures to the European Parliament and to the Council in application of those provisions, the Commission commits itself, except during the European Parliament's periods of recess, to take into account the necessity for the European Parliament to hold a plenary session before the expiration of the relevant curtailed time-limits, and reiterates its commitments under the Agreement between the European Parliament and the Commission on procedures for implementing Council Decision 1999/468/EC, as amended by Decision 2006/512/EC, in particular in respect of the early warning system provided for in paragraph 16 thereof.
(FR) Application of the regulatory procedure
The Commission notes with regret the decision to apply the regulatory procedure with scrutiny to Article 8(1) of Regulation (EC) No 2111/2005. It would like to stress, in this connection, that the implementing measures referred to in that article are procedural and administrative in nature and that they provide details of rules already laid down in the basic act. The Commission would reiterate how important it is to guarantee the highest possible level of aviation safety. It uses strict, internationally recognised criteria, applied objectively, to achieve this goal; this has always been the case when the blacklist has been updated since Regulation (EC) No 2111/2005 entered into force. In the Commission's view, work on this matter should continue to be based solely on technical criteria, and it therefore feels that the procedural rules should, in any event, continue to guarantee a high level of safety and effectiveness.